DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-9, 11-22 and 35 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Criscione (US Pub 2008/0021260).
With respect to claim 1, Criscione discloses a direct cardiac compression device (abstract) adapted to surround a heart and comprising an inner passive chambers comprising: an inner membrane 

With respect to claim 35, Criscione discloses a direct cardiac compression device (abstract) adapted to surround a heart and comprising an inner passive chambers (paragraph 159, outer chambers surround inner chamber) comprising: an inner membrane adapted to at least partially surround the heart (fig 18a, paragraph 155, passive resilient inner panel), a connecting membrane in communication with the inner membrane to form inner passive chambers (paragraph 156, fillable with a fluid), one or more passive dividers (paragraph 158 and number of connected passive bladders) located between the inner membrane and the connecting membrane to form passive chambers and a passive fluid (paragraph 169 a static bladder) deposited in the inner passive chambers, wherein the inner passive chambers conform to the shape of the heart (abstract) without reducing the volume of the heart (paragraph 73 states the device can be used to limit the volume and not necessary reduce the volume “provides adjustment of the end diastolic volume for limiting/reducing the end systolic volume”); an outer active chambers (paragraph 159, outer chambers surround inner chamber) in communication with the inner passive chambers comprising: an outer member in communication with the connecting membrane, to form outer active chambers (paragraph 169, active bladders surround inner bladders), one or more active dividers to form active chambers (paragraph 169, a number of connected active bladders are connected together to form the outer active member and an active fluid (paragraph 169) disposed in the outer active chambers; an input connection (paragraph 127, input) in fluid communication with the outer active chambers to ingress the active fluid into the outer active chambers, and an output connection (paragraph 127, output) in fluid communication with the outer active chambers to egress the fluid from the outer active chambers, wherein the active fluid presses on the inner passive chambers to compress the heart (abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Criscione (US Pub 2008/0021260) in view of Lau (US Pub 2007/0015958).
Criscione discloses a fluid being a liquid (paragraph 169) but does not specifically disclosing the passive fluid is saline.
Lau discloses a fluid being saline for heart compression procedures to be non-expansible liquid able to inflate and interact with the heart (paragraph 164).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the device of Criscione to have the liquid being saline in view of Lau in order to be non-expansible liquid able to inflate and interact with the heart.
Response to Arguments
Applicant's arguments filed 4/13/2020 have been fully considered but they are not persuasive.
The applicant argues that Criscione does not disclose wherein the inner passive chambers conform to the shape of the heart without reducing the volume thereof. The examiner respectfully disagree. Paragraph 73 states the device can be used to limit the volume and not necessary reduce the volume, stating “provides adjustment of the end diastolic volume for limiting/reducing the end systolic volume.” In the case of limiting the volume would be maintained just prevented from increasing. The applicant argues that Criscione discloses that the device provides an inwardly directed pressure to prevent enlargement of the ventricle means that the device is reducing the volume of the heart. The examiner respectfully disagrees. Preventing an enlargement from occurring does not equate to reducing the volume.  
The applicant also argues that Criscione does not disclose a passive inner layer and an active outer layer. The examiner respectfully disagrees. Paragraph 159 clearly disclose passive inner chambers surround by active outer chambers. “Another embodiment of the present invention provides a device to separately modulate the mechanics of systole and diastole. The device includes two-components, an inner, passive shape modulator surrounded by an active outer surround.”
	The rejections are deemed proper.
The examiner suggests that the applicant more clearly define the structure of the implant to include more of the structure including the nitinol scaffolding as shown in figure 2B to distinguish the device from Criscione.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773